Action brought by plaintiff, a taxpayer, pursuant to General Municipal Law, section 51, to obtain an adjudication declaring invalid the consent (Transportation Corporations Law, § 66) of a defendant, village of Peekskill, to the operation of certain bus lines by defendant Mayflower Transit Lines, Inc. Judgment dismissing the complaint, entered upon the decision of an official referee duly appointed to hear and determine, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.